—Appeals from judgments rendered by the Court of Claims which dismissed each of the claimant’s claims after a consolidated trial. The claims were in negligence. Claimants suffered injuries and damage when an automobile in which they were riding, and operated by one of them, collided with a bridge owned and maintained by the Boston and Maine Railroad Company for vehicular traffic over and above its railroad tracks,, Claimants were traveling upon a State highway which led to the bridge. The conclusion of the Court of Claims that the accident wherein claimants suffered damage was caused solely by the negligence of the claimant driver is amply supported by. the evidence. Judgments affirmed, without costs. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part. [See 272 App. Div. 846.]